DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 

﻿

CONFIDENTIAL  INFORMATION, NON-SOLICITATION AND NON-COMPETITION  AGREEMENT

﻿

This Confidential Information, Non-Solicitation and Non-Competition Agreement
("Agreement") is made and entered into as of the 17th day of April, 2017, by and
between FEDERATED NATIONAL HOLDING COMPANY, its affiliates, parents,
subsidiaries, successors or assigns (collectively referred to as “Company”), and
RONALD JORDAN (hereinafter "Employee").

﻿

WHEREAS, Employee seeks employment or continued employment with the Company;

﻿

WHEREAS, the Company would not employ or continue to employ Employee but for
Employee's agreement to the terms and conditions hereinafter set forth; and

﻿

WHEREAS, Employee will be entrusted with and have access to the Company's trade
secrets, customers, employees and other confidential and proprietary
information, property and knowledge.

﻿

NOW, THEREFORE, in consideration of, among other things, Employee's employment
or continued employment, the receipt and sufficiency of which Employee
acknowledges, Company and Employee agree as follows:

﻿

1.       COMPANY'S BUSINESS. The Company offers insurance products and services,
including but not necessarily limited to, homeowners insurance, commercial
general liability insurance, federal flood insurance, personal auto, and
umbrella insurance. The term "Company's Business", as used in this Agreement,
includes these activities as well as any other activities in which the Company
may become engaged or be in the process of developing during Employee's
employment with the Company.

﻿

2.       ACCESS TO CUSTOMERS, POLICYHOLDERS, AGENTS
AND CONFIDENTIAL INFORMATION.  
 At great expense to it, the Company has secured customers, policyholder, agents
and solicited potential customers, policyholders and agents through its
employees and sales and marketing efforts in its service area and by promoting
its business practices through its good name in the industry. In this regard,
Employee will have employment responsibilities involving finance, accounting,
investments, SEC reporting, shareholder communication, administration, customer
contact, marketing, distribution, products, services and new product and
services launches, recruiting, contact with recruits, and/or exposure to sales,
marketing, product, services, customer and recruiting information and other
aspects of Company's Business.

﻿

3.       COMPANY'S CONFIDENTIAL INFORMATION.

﻿

a.   With the exception of its employees, the Company considers its most
valuable assets to be its trade secrets and other confidential business
information such as its insured and agent lists, any and all Company financial
records known or considered to be non-public information, current and future
sales and marketing plans, including distribution, advertising, underwriting,
files, business relationships and accounts, customer lists and information,
computer software and hardware, information relating to the Company's programs,
activities, projects and services, or any other materials relating to





--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



the Company's business or the customers of the Company or any trade secrets or
confidential information, including, without limitation, any business or
operational planning, budgeting and methods, drawings, sketches, designs or
concepts, know-how, marketing plans or strategies, financial accounting,
investment presentations, reinsurance, human resource management, corporate
recordkeeping, programs, products or services, business acquisition plans,
financial or other performance data, personnel and other policies of the
Company, and any other information, whether communicated orally or in
documentary or other tangible form, concerning how Company operates Company's
Business. The parties to this Agreement recognize Company has invested
considerable amounts of time and money in attaining and developing all of the
information described above (hereafter collectively referred to as "Company's
Confidential Information"), and any unauthorized disclosure or release of
Company's Confidential Information in any form would irreparably harm Company.

﻿

b.   The parties recognize Employee may take part in attaining and developing,
and/or otherwise will have access to Company's Confidential Information in the
course of Employee's employment with Company.

﻿

c.   The parties further recognize protecting Company's Confidential Information
from disclosure to others not only benefits Company, but also benefits all
Company employees who remain in Company's employ, as their livelihood is
dependent upon the preservation of Company's Business.

﻿

4.       COMPANY'S LEGITIMATE BUSINESS INTERESTS.  In light of the foregoing,
the Company has legitimate business interests to protect, including (a) valuable
confidential business and proprietary information and trade secrets, (b)
substantial relationships with specific prospective and existing customers, and
(c) goodwill associated with (i) extraordinary or specialized training of its
employees, (ii) promotion of the Company's business practice through its good
name in the industry, and (iii) the specific geographical location and marketing
area within which the Company’s business is located and draws its customers.

﻿

5.       NON-DISCLOSURE OR USE OF COMPANY'S CONFIDENTIAL INFORMATION.  Employee
shall refrain from directly or indirectly disclosing to any third party, using
for any purpose other than for the direct benefit of Company, or communicating
in any manner, any of Company's Confidential Information during Employee's
employment and thereafter, whatever the reason for Employee leaving Company's
employ.

﻿

6.       CONFIDENTIAL INFORMATION FROM THIRD PARTIES.    Employee recognizes the
Company has received and in the future will receive from customers, agents, and
other third parties their confidential or proprietary information subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Employee agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out Employee’s work for Company consistent with Company's
agreement with such third party.





--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



7.       RETURN OF COMPANY'S PROPERTY. Should Employee's employment be
terminated for any reason, Employee shall:

﻿

a.   Refrain from taking any of the Company's property or allowing any of the
Company's property to be taken from the Company's premises;

﻿

b.   Refrain from transmitting or reproducing in any manner or allowing to be
transmitted or reproduced any of the Company's property;

﻿

c.   Refrain from removing any such reproduction from the Company's premises;

﻿

d.   Delete any electronically stored Company property in Employee's possession,
custody or control; and

﻿

e.   Immediately return to Company any original or reproduction of Company's
property in Employee's possession, including but not limited to manuals,
procedures, reports, papers, or other documents relating to the business of the
Company. At any time upon request by the Company, Employee agrees to immediately
return to the Company any of the Company's property.

﻿

8.       RESTRICTIVE COVENANTS. During Employee’s employment with the Company
and for a period of 1  year thereafter, whatever the reason for Employee's
termination of employment, Employee shall not, either directly or indirectly,
either on Employee’s own behalf or on behalf of another business or individual,
engage in any of the following activities, or assist others in such activities,
in any geographic location where Company's Business is or may be conducted:

﻿

a.   Solicit, hire, recruit, or attempt to solicit, hire or recruit, for any
individual or entity engaged in any business similar to and in competition with
Company's Business, any current or former employee, including directors,
officers and agents, of the Company, or enter into any contractual agreement
with any employee or former employee, including directors, officers and agents,
of the Company, or attempt to induce any employee, including directors, officers
and agents, of the Company to terminate his or her employment or relationship
with the Company;

﻿

b.   Solicit or accept any business from any of Company's current, former or
prospective customers (a prospective customer is defined as any person or
business Company has actively solicited, planned to solicit, or provided
products or services to, during the 12 months before Employee's termination of
employment with Company), insureds, agents, vendors, partners, or associations,
if the business solicited or accepted is similar to Company's Business; or

﻿

c.   Enter into, engage in, be employed by, be connected to, consult for, or
otherwise assist any business or individual engaged primarily in any business
similar to and in competition with Company's Business. Nothing in this Agreement
prevents Employee from owning not more than 2% of the equity of a publicly
traded entity.





--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



9.       RIGHT TO INJUNCTIVE RELIEF. The parties to this Agreement recognize
irreparable harm would result from any breach by Employee of the covenants
contained in this Agreement and monetary damages alone would not provide
adequate relief for any such breach. Accordingly, in addition to any other
remedy which may be available to Company, if Employee breaches a restrictive
covenant in this Agreement, the parties acknowledge injunctive and other relief
in favor of Company is proper and may be ordered by any state or federal court
of competent jurisdiction located in Broward County, Florida.

﻿

10.      TRADE SECRETS. Company and Employee's rights and obligations under this
Agreement shall be cumulative and in addition to any rights Company may have to
protect Company's Confidential Information that may constitute trade secrets
under applicable law.

﻿

11.      COSTS AND ATTORNEYS' FEES. If either party seeks to enforce any
provision(s) in this Agreement in a court of competent jurisdiction and secures
any relief, the prevailing party shall be entitled to reasonable attorney's fees
and costs incurred in enforcing this Agreement.

﻿

12.      EXTENSION OF RESTRICTIVE COVENANT DURING BREACH. If Employee breaches a
covenant containing a specified duration, the duration of that covenant shall be
extended by the period of time between Employee's termination of employment with
Company and the date a court of competent jurisdiction enters an injunction
restraining further breach of the covenant. Additionally, if Employee breaches
any restrictive covenant in this Agreement, Employee forfeits Employee’s right
to any compensation payable while Employee is breaching such covenant or after
any such breach has occurred.

﻿

13.      SERVICE OF PROCESS. If Company determines Employee has breached this
Agreement, Employee shall become available for service of process within the
State of Florida.

﻿

14.      JUDICIAL MODIFICATION OF COVENANTS. If a court of competent
jurisdiction determines any of the restrictions in this Agreement are overbroad,
Employee shall agree to modification of the affected restriction(s) to permit
enforcement to the maximum extent allowed by law.

﻿

15.      INDEPENDENT AGREEMENTS. The agreements and covenants in Paragraphs 5-8
of this Agreement shall be construed as agreements independent of any other
provision of this Agreement or in any other agreement by, between, among, or
affecting Company and Employee, and the existence of any claim or cause of
action of Employee against Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of any of the
agreements or covenants in those Paragraphs. The covenants, agreements, and
representations set forth in this Agreement will survive termination of this
Agreement and termination of Employee's employment.

﻿

16.      AT-WILL EMPLOYMENT/NO  DUTY TO EMPLOY.  Employee understands that this
Agreement does not constitute a contract of employment or obligate the Company
to employ Employee for any stated period of time. Nothing contained in this
Agreement shall limit the ability of either Employee or the Company to terminate
the employment relationship at will, with or without cause, at any time.

﻿

17.      SUCCESSORS AND ASSIGNS. Company's rights and obligations under this
Agreement may be assigned at the Company's discretion to any successor or
assign.  Any





--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



successor or assign of Company is authorized to enforce all terms of this
Agreement, including, but not limited to, the provisions and restrictive
covenant described in Paragraphs 5-8 of this Agreement, as if the name of such
successor or assign replaces Company throughout this Agreement. Employee's
rights and obligations under this Agreement, being personal in nature, may not
be assigned.

﻿

18.      NOTICES. All notices required or permitted under this Agreement shall
be in writing and shall be deemed delivered when delivered in person or on the
third day after being deposited in the mail, postage paid, addressed as follows:

﻿

FEDERATED NATIONAL HOLDING COMPANY:

﻿

14050 NW 14th Street, Suite 180

Sunrise, Florida 33323

Attention:  Chief Executive Officer

﻿

RONALD JORDAN

﻿

5817 Crutchfield Farm Road

Oakridge, NC 27310

﻿

﻿

Such addresses may be changed from time to time by either party by providing
written notice in the manner set forth above.

﻿

19.      ENTIRE AGREEMENT. This Agreement, Bonus Agreement, and Change in
Control Agreement contain the entire agreement of the parties and there are no
other promises or conditions in any other agreement whether oral or written.
This Agreement supersedes any prior written or oral agreements between the
parties, with the exception of the Bonus Agreement, and Change in Control
Agreement.

﻿

20.      AMENDMENT. This Agreement may not be modified or amended, unless the
modification is set forth in a written document signed by both parties.

﻿

21.      SEVERABILITY. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

﻿

22.      WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

﻿

23.      APPLICABLE LAW. ALL ISSUES RELATED TO THIS AGREEMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE  STATE  OF  FLORIDA,  WITHOUT
REGARD TO  CONFLICT OF  LAWS





--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 16F25047-3114-46A4-8F01-8B8F8DF821C9

 



PRINCIPLES. THE PARTIES AGREE THAT ANY LITIGATION ARISING OUT OF, CONCERNING, OR
IN CONNECTION WITH THIS AGREEMENT SHALL OCCUR IN THE STATE OF FLORIDA, IN
BROWARD COUNTY, FLORIDA OR IN THE FEDERAL COURTS OF THE UNITED STATES DISTRICT
COURT, SOUTHERN DISTRICT OF FLORIDA. BOTH PARTIES HEREBY CONSENT TO JURISDICTION
OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF FLORIDA OVER ANY SUCH
LITIGATION OR DISPUTE. EMPLOYEE EXPRESSLY CONSENTS TO THE PERSONAL JURISDICTION
OF THE FEDERAL AND STATE COURTS IN FLORIDA. ANY SUCH LAWSUIT SHALL BE BROUGHT IN
OR REMOVED TO A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION LOCATED IN
BROWARD COUNTY, FLORIDA OR THE UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT
OF FLORIDA.

﻿

24.      ACKNOWLEDGMENTS. Both Employee and the Company are executing this
Agreement voluntarily and without any duress or undue influence. Both Employee
and the Company understand the terms, consequences and binding effect of this
Agreement. Both Employee and the Company have had the opportunity to seek the
advice of an attorney of their own selection before signing this Agreement. No
rules of construction will be applied in favor of or against either party based
on the identity of the party drafting this Agreement.

﻿

25.      COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one agreement. A photocopy, facsimile, copy or electronic copy
of any party's signature shall be as binding as the original.

﻿

﻿

 

 

AGREED TO AND ACCEPTED:

 

﻿

 

 

FEDERATED NATIONAL HOLDING COMPANY

 

﻿

 

 

By:

/s/ Michael H. Braun

 

﻿

Michael H. Braun  CEO/President

 

﻿

 

 

AGREED TO AND ACCEPTED:

 

﻿

 

 

RONALD JORDAN

 

﻿

 

 

﻿

/s/ Ronald Jordan

 

﻿

Ronald Jordan

 

﻿

 

 

﻿

﻿



--------------------------------------------------------------------------------